PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,135,478
Issue Date: 2021 Oct 5
Application No. 15/885,280
Filing or 371(c) Date: 31 Jan 2018
Attorney Docket No. IT16001USU 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the RECONSIDERATION OF THE PETITION TO REQUEST ORIGINAL LETTERS PATENT ON BASIS OF NON-RECEIPT UNDER 37 CFR 1.181, filed July 13, 2022, requesting issuance of a duplicate Letters Patent for the above-identified patent due to non-receipt of the original Letters Patent. 

The petition under 37 CFR 1.181 is GRANTED.

Petitioner states that the original Letters Patent was never received.

The Office follows the guidelines set forth in MPEP § 711.03(c) (see also “Withdrawing the
Holding of Abandonment When Office Actions Are Not Received,” 1156 Official Gazette 53
(November 16, 1993), which explains that, in the absence of any irregularity in the mailing of an
Office action (in this case, the Letters Patent), there is a strong presumption that the Letters
Patent was properly mailed to practitioner at the address of record. This presumption may be
overcome by a showing that the Letters Patent was not in fact received. In this regard, the
showing required to establish the failure to receive the Letters Patent must consist of the
following:

1. a statement from practitioner stating that the Letters Patent was not received by the practitioner;

2. a statement from the practitioner attesting to the fact that a search of the file jacket and docket records indicates that the Letters Patent was not received; and

3. a copy of the docket record where the non-received Letters Patent would have been entered had it been received must be attached to and referenced in the practitioner’s statement.

The petition meets the above-listed requirements. Applicant has provided adequate statements and documentary evidence to establish the Letters Patent, mailed October 5, 2021, was not received at the correspondence address of record.

The petition is accompanied by the evidence required to establish nonreceipt of the original Letters patent. As a result, a copy of this decision is being forwarded to the Office of Data Management for issuance of the duplicate Letters Patent.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

CC:	Rochaun M. Hardwick, Randolph Square, 9th Fl., Room D33, (FAX 571-270-9958)